                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF MARYLAND

ROBERT WILLIAMS,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )     Case No. 1:19-cv-00033-CCB
                                                  )
WEXFORD HEALTH SOURCES, INC., et                  )
al.                                               )
                                                  )
               Defendants.                        )

   PLAINTIFF’S RESPONSE TO DEPARTMENT OF PUBLIC SAFETY AND
          CORRECTIONAL SERVICES’ MOTION TO DISMISS

       Plaintiff, Robert Williams, hereby submits his Response to Defendant Maryland

Department of Public Safety and Correctional Services’ (“DPSCS”) Motion to Dismiss.

                    MEMORANDUM OF POINTS AND AUTHORITIES

          I.        Plaintiff Does Not Contest DPSCS’s Assertion of Sovereign Immunity

       As an agency of the state of Maryland, the DPSCS correctly points out that it is

entitled to sovereign immunity from suit in federal court pursuant to the Eleventh

Amendment, unless it consents. An assertion of sovereign immunity prevents this Court

from exercising jurisdiction over Plaintiff’s claims—including those based on state law.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984) (“neither pendent

jurisdiction nor any other basis of jurisdiction may override the Eleventh Amendment.”).

While Plaintiff believes that it is more efficient and appropriate to litigate his claims

against all parties in one proceeding, Plaintiff cannot prevent Defendant DPSCS from

asserting sovereign immunity in this Court and requiring Plaintiff to pursue damages in

the courts of the state of Maryland.
             Because the DPSCS’s assertion of sovereign immunity prohibits this Court from

exercising jurisdiction over any of Plaintiff’s claims, no further inquiry is necessary.

               II.         Defendant’s Argument For Dismissal Based on Lack of Notice

                           Contradicts Its Arguments for Sovereign Immunity.

             Although claiming that this Court cannot exercise supplemental jurisdiction over

Plaintiff’s state law claims, See Defendant’s Memorandum in Support of Motion to

Dismiss, § III(D),1 DPSCS also requests dismissal on the grounds that Plaintiff has not

complied with a statute providing for waiver of sovereign immunity in courts of the state

of Maryland. Of course, if the DPSCS’s assertion of sovereign immunity is to be

credited, its request to this Court to determine the adequacy of Plaintiff’s notice under the

Maryland Tort Claims Act is an unnecessary step unsupported by jurisdiction under

either 28 U.S.C. §§ 1331 or 1367.

             Further, because Defendant’s argument is made pursuant to Fed. R. Civ. P.

12(b)(6), Plaintiff must also be afforded the opportunity to seek leave to amend his

Complaint to illustrate his contention that the state of Maryland has in fact received

notice of his injury pursuant to Md. State Gov’t Code § 12-106(c)(2). Galustian v. Peter,

591 F.3d 724, 730 (4th Cir. 2010) (noting plaintiff’s right to amend pursuant to Fed. R.

Civ. P. 15(a) after service of a motion to dismiss). Presumably, this Court must then also

entertain a motion by Plaintiff to waive the notice requirement of the MTCA because of a

lack of prejudice to the DPSCS. Id. § 12-106(c)(1). Both propositions are inconsistent

with the DPSCS’s assertion of sovereign immunity, as both situations would result in this

Court’s continuing jurisdiction over Plaintiff’s claims against Defendant DPSCS.
																																																								
1
 Plaintiff assumes Defendant has made a typographical error in stating that “DPSCS is not immune from
suit in federal court,” since its leading argument is that “DPSCS Is Immune From Suit”. Defendant’s
Memorandum in Support of Motion to Dismiss, § III(A).
             If, however, this Court finds that DPSCS has waived its right to sovereign

immunity by submitting its rights under the Maryland Tort Claims Act for judicial

determination, see Beckham v. Amtrak, 569 F. Supp. 2d. 542, 552 (D. Md. Jul. 31, 2008)

(citing Lapides v. Bd. of Regents, 535 U.S. 613, 620 (2002)), Plaintiff will seek to amend

his Complaint to state facts supporting the state of Maryland’s notice of its possible

liability for his injuries.2

              III.         Defendant’s Statute of Limitations Argument Is Similarly

                           Contradictory to Its Assertion of Sovereign Immunity

             Finally, Defendant requests that this Court find that Plaintiff’s claims are

“partially barred” by the statute of limitations. Although the question of accrual of the

statute of limitations for purposes of an action brought under 42 U.S.C. § 1983 may be a

matter of federal law, Defendant has argued that this Court cannot decide any issue that

relates to the state of Maryland or its agencies. U.S. Const. Amend. XI. (“The Judicial

power of the United States shall not be construed to extend to any suit in law or equity . .

.against one of the United States . . ..”). Further, federal courts recognize both the

discovery rule, which would serve to toll Plaintiff’s limitations period until he became

aware of the malpractice at issue, as well as the continuing violation rule, which would

trigger Plaintiff’s three-year limitation period as of the day of Defendant’s last wrongful

act, Nat’l Advertising Co. v. Raleigh, 947 F.2d 1158, 1166 (4th Cir. 1991). In this

instance, the final wrongful act occurred when Wexford, Defendant’s health care




																																																								
2
  To this extent, Plaintiff would include the fact that he filed a lawsuit for medical malpractice while an
inmate at Jessup Correctional Institution alleging Wexford’s failure to treat his Hepatitis C, cirrhosis, and
esophageal variceal bleeds, and that Wexford was contractually obligated to submit quarterly reports to
DPSCS and/or the state of Maryland regarding all lawsuits filed by inmates in its facilities.
contractor, released Plaintiff into the emergency room because of life-threatening internal

bleeding. Compl. ¶ 78.

        IV.    Conclusion

       Plaintiff does not contest the DPSCS’s entitlement to sovereign immunity, and

notes that the proper procedure is for this Court to dismiss Plaintiff’s claims against it for

lack of jurisdiction. If, however, sovereign immunity has been waived, Plaintiff will seek

to amend his complaint.

                                                       Respectfully submitted,

                                                        /s/ Masai McDougall /s/
                                                       Masai McDougall, Esq.
                                                       THE PEOPLE’S LAW FIRM, LLC
                                                       200 E. Lexington St., Ste 1111
                                                       Baltimore, MD 21202
                                                       masai.mcdougall@
                                                       thepeopleslawfirm.net
